Citation Nr: 0716212	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-33 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1941 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in February 2007.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise with regard to 
whether the veteran has current hearing loss as a result of 
his active duty service.  

2.  There is no competent evidence of record of the current 
existence of tinnitus.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006). 

2.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With 
regard to the claim of entitlement to service connection for 
tinnitus, the Board finds that the appellant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit sought.  
Specifically, the discussions in the March 2004 and October 
2006 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the October 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  The Board believes 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim of entitlement to service connection for tinnitus 
decided herein has been accomplished and that adjudication of 
the claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims and he was also provided with notice 
of the types of evidence necessary to establish any 
disability rating and/or the effective date(s) in February 
2007.  The appellant's status as a veteran has never been at 
issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
treatment records have been obtained.  The veteran has been 
afforded an appropriate VA examination, the report of which 
includes an etiological opinion.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue of entitlement to service 
connection for tinnitus.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant. 

As to the matter of VCAA compliance with regard to the issue 
of service connection for hearing loss, the claim is being 
granted in full herein.  Therefore, any failure on the part 
of VA to discharge its duties under the VCAA is not 
prejudicial to the veteran.  Further, the Board is not 
assigning a disability rating and/or effective date in this 
decision.

Criteria and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The veteran submitted a claim of entitlement to service 
connection for hearing loss and tinnitus in August 2002.  He 
reported that he was exposed to acoustic trauma while on 
active duty as a result of his presence around aircraft and 
also from the firing range.  At no time was he issued hearing 
protection while on active duty.  

A review of the evidence of record demonstrates that there 
was no evidence of the presence of hearing loss or tinnitus 
in the service medical records.  Low conversational voice 
testing conducted in March 1943 was 20/20.  There is no 
indication that the veteran's hearing was examined at the 
time of his discharge.  

There is no competent evidence of record demonstrating the 
presence of hearing loss for VA purposes within one year of 
the veteran's discharge which would allow for a grant of 
service connection for the disability on a presumptive basis.  

The first competent evidence of record of the presence of 
hearing loss was included in the report of an annual physical 
examination which was conducted in October 1977.  It was 
annotated in the report that the veteran had decreased 
hearing on the right and that he developed the hearing loss 
due to firing guns during World War II.  At the same time, he 
noted severe tinnitus which subsequently disappeared.  The 
extent of the hearing loss was not quantified by audiological 
testing.  

A VA examination was conducted in January 2005.  The veteran 
reported that he was exposed to acoustic trauma while on 
active duty when he was firing a machine gun without ear 
protection.  The veteran indicated that, after the training, 
his right ear rang for three months.  When the ear stopped 
ringing, the veteran noticed that his hearing acuity had 
decreased in the right ear and remained so.  The veteran 
denied post service recreational or occupational noise 
exposure.  Testing revealed that pure tone thresholds, in 
decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
60
85
95
LEFT
10
10
25
65
70

Speech audiometry demonstrated speech recognition ability of 
80 percent in the right ear and of 80 percent in the left 
ear.  The diagnoses from the VA examination were moderate to 
profound sensorineural hearing loss at 1500 Hertz and above 
in the right ear and severe sensorineural hearing loss at 
3000-4000 Hertz in the left ear.  The examiner opined that 
the current hearing loss was less likely than not (less than 
a 50 percent probability) caused by or a result of military 
service.  The examiner noted that there was no evidence in 
the claims file of the veteran seeking treatment for his 
hearing loss.  The examiner opined that training on a machine 
gun could produce permanent damage to hearing.  The examiner 
noted that, without any prior hearing tests, he could only 
render an opinion based solely on information provided by the 
veteran who stated that he experienced immediate hearing loss 
and tinnitus after firing a weapon and that tinnitus went 
away after three months.  The examiner noted that the 
veteran's description of events certainly sounded as if 
permanent damage was sustained from the day of training on 
the machine gun due to acoustic trauma.  The examiner then 
noted that 60 years was a very long time and he was sure 
there were other sources of noise exposure which were not 
reported by the veteran.  The examiner also noted that it 
would be expected that there would be some degree of high 
frequency hearing loss as a result of the aging process as 
the veteran was 84 years old at the time of the testing.  The 
examiner also noted that combat noise was not documented.  

The Board finds that service connection is warranted for 
hearing loss.  There is evidence in the form of an October 
1943 service personnel record documenting that the veteran 
fired and qualified on a 45 caliber sub-machine gun during 
active duty.  The report of the October 1977 private physical 
examination indicates that right ear hearing loss was 
present.  Furthermore, it seems that the hearing loss was 
attributed to the firing of guns during World War II but this 
annotation might also merely be a recitation by the examiner 
of the veteran's opinion as to the etiology of the hearing 
loss.  The report of the January 2005 VA examination 
affirmatively demonstrates the presence of hearing loss for 
VA purposes in both ears.  This examiner opined that the 
veteran's self-reported history of exposure to acoustic 
trauma while firing a machine gun sounded like permanent 
damage was caused at that time.  However, part of the reason 
why the VA examiner determined that the current hearing loss 
was not due to acoustic trauma was that the examiner ". . . 
was sure there have been other sources of noise exposure that 
were not related [to the examiner] in the history taken [at 
the time of the examination]."  The Board finds, however, 
that this portion of the VA examination opinion is not 
supported by any objective evidence of record and, in fact, 
the veteran has consistently denied having any post-service 
noise exposure.  The Board finds that the veteran's post-
service employment as a college professor supports the 
veteran's allegations of having no significant noise exposure 
after discharge.  The only other reason provided by the VA 
examiner as to why he opined the veteran's hearing loss was 
not due to acoustic trauma from active duty is that he would 
expect "some" degree of high frequency hearing loss due to 
the aging process.  Not all the hearing loss was attributed 
to aging.  Some degree of hearing loss, therefore, must be 
attributed to the acoustic trauma.  

The veteran is competent to report that he experienced 
hearing loss on active duty after training on a machine gun.  
The examiner who conducted the VA examination opined that the 
reported history by the veteran would indicate permanent 
damage was done at the time of the weapons training.  
Furthermore, despite the VA examiner's opinion, there is no 
evidence of intercurrent acoustic trauma subsequent to the 
veteran's discharge.  The October 1977 private medical 
evidence, at a minimum, indicates a consistent reporting of 
medical history by the veteran regarding acoustic trauma.  
Read in the light most favorable to the veteran, the October 
1977 private medical evidence links the right ear hearing 
loss to the veteran's reports of acoustic trauma during 
active duty.  Not all the hearing loss noted at the time of 
the VA examination was attributed to aging.  Based on the 
above, the Board finds the evidence of record is in relative 
equipoise regarding service connection for bilateral hearing 
loss.  A state of equipoise of the positive evidence with the 
negative evidence permits a favorable determination pursuant 
to 38 U.S.C.A. § 5107(b).

The Board further finds that service connection is not 
warranted for tinnitus as there is no competent evidence of 
record documenting the current existence of tinnitus.  At the 
time of the January 2005 VA examination, the veteran reported 
that he only had tinnitus for approximately three months and 
denied the disability at the time of the examination.  The 
examiner specifically noted that tinnitus was not present at 
the time of the examination.  The only evidence of record 
which indicates that the veteran currently has tinnitus which 
was incurred in or aggravated by active duty is the veteran's 
own allegations and testimony.  The veteran testified in 
February 2007 that he experienced ringing in his ears for 
approximately three months while on active duty and then only 
intermittently since that time.  The Board notes the veteran 
is a lay person.  As a lay person, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the etiology of 
the tinnitus is without probative value.  Statements from the 
veteran can be used only to provide a factual basis upon 
which a determination could be made that a particular injury 
occurred in service, not to provide a diagnosis or a medical 
opinion linking that in-service disease or injury to a 
current disability.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).

As there is no competent evidence documenting the current 
existence of tinnitus, service connection is not warranted.  
In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Under 38 U.S.C.A. §§ 1110 and 1131, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, there is no evidence of record 
demonstrating the presence of tinnitus in the service medical 
records.  Additionally, the only current evidence of record 
of the presence of tinnitus is the veteran's own allegations.  
Furthermore, there is no competent evidence linking currently 
existing tinnitus to the veteran's active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus, the benefit 
of the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.  App. 49; Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).   


ORDER

Service connection for bilateral hearing loss is warranted.  
The appeal is granted.  

Service connection for tinnitus is not warranted.  The appeal 
is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


